 



Exhibit 10.26



  AMENDMENT NO. 6 AND WAIVER dated as of May 28, 2003 (this “Amendment”), to the
Credit Agreement dated as of June 28, 1999, as amended and restated as of
July 21, 1999, as amended (the “Credit Agreement”), among Knowles Electronics
Holdings, Inc., formerly known as Knowles Electronics, Inc., a Delaware
corporation (the “Parent Borrower”); the financial institutions party thereto as
Lenders (the “Lenders”); JPMorgan Chase Bank, as successor to The Chase
Manhattan Bank, as administrative agent (in such capacity, the “Administrative
Agent”) and Morgan Stanley Senior Funding, Inc., as Syndication Agent.

               A.     The Lenders and the Issuing Bank have extended credit to
the Parent Borrower, and have agreed to extend credit to the Parent Borrower, in
each case pursuant to the terms and subject to the conditions set forth in the
Credit Agreement.

               B.     The Parent Borrower and Knowles Intermediate Holding, Inc.
(“Intermediate Holdings”) have entered into an agreement dated May 20, 2003 in
the form of attached hereto as Exhibit A (the “SSPI Sale Agreement”) with
Woodward Governor Company (the “Purchaser”), pursuant to which Intermediate
Holdings and the Parent Borrower will agree, subject to the terms and conditions
set forth therein, to sell, transfer and assign the Shares (as defined in the
SSPI Sale Agreement) to the Purchaser (the “SSPI Sale”).

               C.     The Parent Borrower may wish to sell all the capital stock
of and any other investments in Ruwido Austria GmbH (“Ruwido”, such capital
stock and any other investments, the “Ruwido Securities”) and its Subsidiaries
(the “Ruwido Sale”).

               D.     The Parent Borrower has requested that the Required
Lenders agree to amend and waive certain provisions of the Credit Agreement and
consent to the release of (i) certain Subsidiary Loan Parties from the Guarantee
of the Subsidiary Guarantee Agreement and (ii) the security interests pursuant
to the Security Documents in the Shares and the assets of the Subsidiaries
proposed to be transferred pursuant to the SSPI Sale Agreement, and in the
Ruwido Securities and the assets of the Subsidiaries that would be transferred
pursuant to a Ruwido Sale as set forth herein. The Required Lenders are willing
to agree to such amendments, waivers and consents pursuant to the terms and
subject to the conditions set forth herein.

               E.     Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement as amended and waived hereby.

     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

Amendments. The Credit Agreement is hereby amended as follows:

Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of the term “Consolidated EBITDA” and substituting in lieu thereof
the following:



       “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such

1



--------------------------------------------------------------------------------



 





  Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated tax expenses for income taxes and taxes in the nature
of income taxes for such period, (iii) all amounts attributable to depreciation
and amortization for such period, (iv) any extraordinary non-cash charges for
such period, (v) one time cash costs incurred in connection with the
Transactions in an aggregate amount not to exceed $10,674,000, (vi) the 1999
Balance Sheet Adjustments, (vii) cash restructuring charges taken in 2000, 2001
and/or 2002 in connection with the Manufacturing Restructuring Program in an
aggregate amount not to exceed $20,000,000, (viii) non-cash charges relating to
the sale of Ruf Electronics Gmbh, (ix) for all purposes other than the
calculation of the Leverage Ratio for purposes of determining the Applicable
Rate, cash restructuring charges taken in 2003, 2004 and 2005 in an aggregate
amount not to exceed $7,500,000 in connection with nonrecurring restructuring of
overhead costs and (x) non-cash charges relating to the SSPI Sale and the Ruwido
Sale (including any loss relating to the Ruwido Sale), and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, any extraordinary gains for such period including gains (net of any and
all fees and expenses) relating to the SSPI Sale, all determined on a
consolidated basis in accordance with GAAP.

Section 1.01 of the Credit Agreement is hereby amended by adding to paragraph
(a) of the definition of the term “Excess Cash Flow” immediately prior to the
semicolon at the end thereof the following:



  (treating the SSPI Sale and the Ruwido Sale as a Prepayment Event)

Section 1.01 of the Credit Agreement is hereby amended by adding to clause
(c)(i) of the definition of the term “Excess Cash Flow” immediately prior to the
word “plus” the following:



  (excluding any Net Working Capital decrease resulting from (x) the SSPI Sale
for the fiscal year of such sale and (y) the Ruwido Sale for the fiscal year of
such sale)

Section 1.01 of the Credit Agreement is hereby amended by adding to clause (f)
of the definition of the term “Excess Cash Flow” immediately prior to the first
comma thereof the following:



  (for purposes of this clause (f), scheduled repayments of the Loans that are
adjusted pursuant to the proviso in the first sentence of Section 2.10(d) shall
be deemed to be repaid (i) in the fiscal year in which such scheduled repayments
would be due but for such proviso and (ii) in the amount of total scheduled
repayments that would be due in such fiscal year but for such proviso)

Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the word
“and” appearing at the end of clause (i) of the definition of the term “Net
Working Capital” and substituting in lieu thereof a comma and (ii) adding
following the word “Program” the following:



  and (iii) accruals and reserves for or relating to nonrecurring restructuring
of overhead costs taken in 2003, 2004 and 2005 in an aggregate amount not to
exceed $7,500,000

2



--------------------------------------------------------------------------------



 



Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms in proper alphabetical order:



            “Amendment Number 6” means Amendment No. 6 and Waiver dated as of
May 28, 2003, to this Agreement.



            “Amendment No. 6 Effective Date” means the date Amendment No. 6
becomes effective in accordance with its terms.



            “Ruwido Sale” has the meaning set forth in Amendment No. 6.



            “SSPI Sale” has the meaning set forth in Amendment No. 6.

                 F.Section 2.10(d) of the Credit Agreement is hereby amended by
adding prior to the period at the end of the first sentence thereof the
following:



  ; provided that in the case of the SSPI Sale, the first $10,000,000 of Net
Proceeds shall be applied to reduce the subsequent scheduled repayments of
Tranche B Term Borrowings to be made pursuant to this Section or pursuant to
Section 2.11(d) in the direct order in which such repayments are due, and the
remainder of such Net Proceeds shall be applied to reduce the subsequent
scheduled repayments of Tranche B Term Borrowings to be made pursuant to this
Section ratably.

Section 6.04(k) of the Credit Agreement is hereby amended by adding before the
semicolon at the end thereof the following:



  (for purposes of the clause (k), the Ruwido Sale shall be considered as if
permitted by Section 6.05)

Section 6.05(d) of the Credit Agreement is hereby amended by adding immediately
prior to the semicolon at the end thereof the following:



  (it being understood that neither the SSPI Sale nor the Ruwido Sale shall be
considered as made in reliance upon this clause (d))

Section 6.12 of the Credit Agreement is hereby amended by adding immediately
before the colon before the table thereof the following:



  (for purposes of the foregoing proviso, the Ruwido Sale and the SSPI Sale
shall not be deemed a disposition permitted by Section 6.05)

3



--------------------------------------------------------------------------------



 



Section 6.13 of the Credit Agreement is hereby amended by adding immediately
before the colon before the table thereof the following:



  (for purposes of the foregoing proviso, the Ruwido Sale and the SSPI Sale
shall not be deemed a disposition permitted by Section 6.05)

Waivers. The undersigned Lenders hereby waive compliance by the Parent Borrower
with the provisions of the Credit Agreement to the extent necessary to permit
the SSPI Sale on substantially the same terms and conditions set forth in the
SSPI Sale Agreement; provided that on the date of consummation of the SSPI Sale,
the entire amount of the Net Proceeds thereof (which shall exclude amounts
deposited in escrow in accordance with the SSPI Sale Agreement and a reasonable
reserve for a potential purchase price adjustment), which shall not be less than
$42,000,000 after excluding such escrowed amounts and reserve, shall be
delivered to the Administrative Agent and applied (on such date or, if received
too late on such date to be so applied, then on the next Business Day) to prepay
Tranche B Term Borrowings pursuant to Section 2.11(c) of the Credit Agreement
(and no election shall be permitted thereunder to reinvest such Net Proceeds),
and any Net Proceeds thereof received after the date of consummation of the SSPI
Sale (including pursuant to a release of escrowed amounts) shall be delivered to
the Administrative Agent by the Parent Borrower on the date received and applied
(on such date or, if received too late on such date to be so applied, then on
the next Business Day) to prepay Term Borrowings pursuant to Section 2.11(c) of
the Credit Agreement (and no election shall be permitted thereunder to reinvest
such Net Proceeds).

The undersigned Lenders hereby waive compliance by the Parent Borrower with (x)
Sections 6.03 and 6.05 of the Credit Agreement to the extent necessary to permit
the Ruwido Sale and (y) Section 6.08 of the Credit Agreement to the extent
necessary to allow for up to the full repayment of any Indebtedness of Ruwido
and its Subsidiaries in connection with the Ruwido Sale (any such repaid
Indebtedness being deemed to be required to be repaid for the purpose of the
calculation of Net Proceeds, whether or not so required); provided that in the
case of each of clauses (x) and (y), (i) there shall not be any significant
additional investments in or other transfers of assets to Ruwido and its
Subsidiaries by the Parent Borrower and its other Subsidiaries, or other unusual
intercompany transactions between Ruwido and its Subsidiaries, on the one hand,
and the Parent Borrower and its other Subsidiaries, on the other hand, prior to
consummation of the Ruwido Sale, (ii) no Default shall have occurred and be
continuing at the time of and after giving effect to the Ruwido Sale, (iii) the
Ruwido Sale shall be consummated prior to December 31, 2004, (iv) the Parent
Borrower and its other Subsidiaries shall not have any investment commitments or
other contingent liabilities to or for the account of Ruwido or any of its
Subsidiaries (or for the purchaser thereof) after giving effect to the Ruwido
Sale, other than pursuant to customary indemnities and purchase price
adjustments, (v) the sum of (A) the Net Proceeds received on the date of
consummation of the Ruwido Sale and (B) the amount of any optional prepayments
of Tranche B Term Loans on such date shall not be less than $1,000,000, (vi) all
Net Proceeds from the Ruwido Sale shall be delivered to the Administrative Agent
not later than one Business Day after the date of receipt and applied (on such
date or, if received too late on such date to be so applied, then on the next
Business Day) to prepay Term Borrowings pursuant to Section 2.11(c) of the
Credit Agreement (and no election shall be permitted thereunder to reinvest such
Net Proceeds) and (vii) the Parent Borrower shall deliver to the Administrative
Agent, on or prior to the date of consummation of the Ruwido Sale, a

4



--------------------------------------------------------------------------------



 



certificate of a Financial Officer certifying compliance with the requirements
set forth in clause (i), (ii) and (iv) of this paragraph and setting forth a
reasonably detailed computation of the Net Proceeds of the Ruwido Sale.

               H. The undersigned Lenders hereby waive compliance with
Section 6.09 of the Credit Agreement to the extent necessary to permit the
payment of the Parent Borrower or its Subsidiaries to one or more of the
Sponsors or their Affiliates of fees in respect of the SSPI Sale in an aggregate
amount not exceeding 2.0% of the gross proceeds of the SSPI Sale; provided that
such fees shall not be paid prior to consummation of the SSPI Sale.

Acknowledgement. The undersigned Lenders acknowledge that upon consummation of
any sale, transfer or other disposition of all the capital stock of a Subsidiary
to a Person that is not an Affiliate of the Parent Borrower in accordance with
the Credit Agreement (including pursuant to any amendment, waiver or consent in
respect thereof), such Subsidiary and its capital stock and assets shall be
released from the Loan Documents and the Liens granted thereunder and,
accordingly, upon consummation of the SSPI Sale or the Ruwido Sale, the
Administrative Agent is authorized to execute and deliver any documents and
other instruments necessary or appropriate to confirm or effect such release in
respect of the affected Subsidiaries.

The undersigned Lenders acknowledge that, upon payment of all amounts owing
pursuant to Section 5 hereof on the Amendment Effective Date, the Success Fee
Principal Amount shall have been paid in full and no further payment shall
accrue with respect thereto.

Representations and Warranties. The Parent Borrower represents and warrants to
the Administrative Agent and to each of the Lenders that:

This Amendment has been duly authorized, executed and delivered by it and
constitutes the legal, valid and binding obligation of the Parent Borrower,
enforceable against the Parent Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

On and as of the Amendment Effective Date, the representations and warranties
set forth in Article III of the Credit Agreement are true and correct in all
material respects with the same effect as if made on the Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date.

At the time of and immediately after giving effect to this Amendment, no Default
has occurred and is continuing.

Conditions to Effectiveness. This Amendment and the waivers set forth herein
shall become effective on the date of consummation of the SSPI Sale subject to
prior or concurrent satisfaction of the following conditions (such date, the
“Amendment Effective Date”):

The Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Parent Borrower, the
Required Lenders and Lenders holding a majority in interest of the outstanding
Tranche B Term Loans.

5



--------------------------------------------------------------------------------



 



The representations and warranties set forth in Section 4 of this Amendment
shall be true and correct.

The Administrative Agent shall have received payment of all out-of-pocket
expenses (including fees and disbursements of counsel for the Administrative
Agent) required to be paid or reimbursed by the Parent Borrower under the Credit
Agreement, to the extent invoices therefor have been presented to the Parent
Borrower at least one Business Day prior to the Amendment Effective Date.

The Administrative Agent shall have received (i) a copy of the SSPI Sale
Agreement, which shall have been executed and delivered by the parties thereto
and which shall be substantially in the form attached hereto as Exhibit A and
shall not have been modified from the version attached herein as Exhibit A (or
amended or waived) in any respect that is adverse to the interests of the Parent
Borrower or the Lenders in any material respect, and any other documents
executed and delivered in connection with the SSPI Sale reasonably requested by
the Administrative Agent and (ii) a certificate of a Financial Officer of the
Parent Borrower certifying compliance with clause (i) above and setting forth a
reasonably detailed computation of the Net Proceeds of the SSPI Sale

               (e)(i) The SSPI Sale shall be consummated on the Amendment
Effective Date, (ii) the Net Proceeds therefrom delivered to the Administrative
Agent on such date to be applied to prepay Tranche B Term Borrowings shall not
be less than $42,000,000 and (iii) the Parent Borrower shall have paid the full
amount of the success fee that has accrued in respect of the Success Fee
Principal Amount from the Fifth Amendment Effective Date through the Amendment
Effective Date.

Notwithstanding the foregoing, this Amendment and the waivers set forth herein
shall not become effective unless the Amendment Effective Date occurs on or
prior to July 31, 2003.

Effect of Amendment. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights or remedies of the Lenders under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Parent Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement set forth herein. This Amendment shall constitute a Loan
Document for all purposes under the Credit Agreement.

Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one

6



--------------------------------------------------------------------------------



 



agreement. Delivery of an executed signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart hereof.

Expenses. The Parent Borrower agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP
counsel for the Administrative Agent.

7



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed by their respective authorized officers as of the day and
year first written above.

        KNOWLES ELECTRONICS HOLDINGS, INC.,   By    

--------------------------------------------------------------------------------

    Name:     Title:         JPMORGAN CHASE BANK, individually and as
Administrative Agent,         By    

--------------------------------------------------------------------------------

    Name:     Title:         MORGAN STANLEY SENIOR FUNDING, INC.,
individually and as Syndication Agent,         By    

--------------------------------------------------------------------------------

    Name:     Title:

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AMENDMENT NO. 6 DATED AS OF
May 28, 2003

To Approve the Amendment:

Name of Institution:

        By    

--------------------------------------------------------------------------------

    Name:     Title:

 